Citation Nr: 1230008	
Decision Date: 08/30/12    Archive Date: 09/05/12	

DOCKET NO.  06-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastrointestinal problems, including flatus, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from April 1974 to September 1992.  This included service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the VARO in Winston-Salem that, in pertinent part, denied entitlement to the benefit sought.  In May 2009, and January 2012, the case was remanded for further development.  Subsequent to the remand action, the Board notes that service connection was granted for allergic rhinitis.  This is the complete grant as to that issue and the only issue for current review is the one on the title page.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran does not have a gastrointestinal disability, to include flatus that is attributable to his military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for gastrointestinal disability, including flatus, to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2002) redefines VA's duties to notify and assist claimants in developing claims for VA disability benefits.  Regulations implementing the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a service connection claim.  Those elements are:  1) Veteran status; 2) existence of a disability; 3) a connection between service and the disability; 4) degree of disability; and 5) effective date of benefits when a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

The Veteran has substantiated his status as a Veteran.  He has been notified of all the elements of the Dingess notice by way of letters sent to him over the course of the several years this matter has been in appellate status.  Those letters informed him of what information and evidence was to be submitted by him and what information and evidence would be obtained by VA.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained the Veteran's service treatment records and all identified post service private VA treatment records.  Additionally, the Veteran was afforded a VA examination in February 2012 with a focus on the etiology of his gastrointestinal symptoms.  For reasons discussed below, this examination is adequate.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim decided herein is, therefore, ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things:  1) current disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing: 1) That a condition was "noted" during service; 2) post service continuity of symptomatology; and 3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's service personnel records reflect that he is a Persian Gulf War Veteran, and Congress has created special rules with regard to such Veterans establishing entitlement to service connection.  Service connection may be granted to a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).

The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary of VA or by December 31, 2016.  38 U.S.C.A. § 1117(a)(1)(B); 38 C.F.R. § 3.317(a)(1)(i).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of current disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, nonmedical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, gastrointestinal signs or symptoms.  38 U.S.C.A. § 1117(g)(1)(4)(5); 38 C.F.R. § 3.317(b).  

A chronic disability in a Veteran who had active service in the Southwest Asia Theater of operations resulting from irritable bowel syndrome warrants VA compensation.  38 C.F.R. § 3.317(B)(3) (2011).

The above legal principles applicable to Persian War Veterans reflect that entitlement to service connection is possible for gastrointestinal problems, including flatus, as a sign or symptom which may be a manifestation of an undiagnosed illness or a chronic multisymptom illness.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility of all the evidence, including the medical evidence, to determine its probative value.  The Board must account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; each item of evidence does not have the same probative value.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  See Gober v. Derwinski, 19 Vet. App. 49 (1990).

A review of the service treatment records is without reference to complaints or findings indicative of the presence of a gastrointestinal disorder.  

The post service medical evidence dates from 2004.  When the Veteran was seen in outpatient consultation in March 2004, he stated his general state of health was "okay."  No reference was made to gas.  It was noted he moved his bowels daily with episodic constipation.  

At the time of a subsequent visit in April 2004, he referred to multiple complaints, including upset stomach and gas "frequently."  

The Veteran was accorded a general medical examination by VA in April 2006.  The claims file was reviewed by the examiner.  Notation was made on examination of the abdomen that the Veteran had a history of irritable bowel syndrome with gastroesophageal reflux disease.  The examiner stated there were some notes in the clinical file reflecting complaints included increased gas, bloating, and some postprandial epigastric distress.  The Veteran had had some constipation in the past and this had been treated with Metamucil with good results.  He stated his constipation tended to be minimized if he stayed with a high fiber diet.  He denied any significant constipation or diarrhea at the present time.  The examination assessments included irritable bowel syndrome/gastroesophageal reflux disease, with residuals.  The examiner noted that this and other conditions were not noted at the time of separation examination in April 1992.

The Veteran was accorded a Gulf War examination by VA in April 2011.  The claims file was reviewed by the examiner.  The Veteran stated he had had "increased flatus" with onset in 2003.  He was not receiving any treatment at the present time and he had not received any in the past.  The problem was alleviated by "taking a deep breath and relaxing."  He had not noticed any precipitating factors.  Clinical examination of the abdomen was entirely normal.  Following examination the examiner opined that "it is less likely than not that the patient [the Veteran] has signs and symptoms of an undiagnosed condition."  He stated that the symptoms the Veteran reported at the present time "have reasonable medical explanation..."  However, the examiner did not affirmatively attribute the flatus to any particular gastrointestinal diagnosis.

The same physician again reviewed the file in February 2012 in order to express an opinion as to whether he believed it was at least as likely as not that the Veteran had gastrointestinal symptoms, to include flatus, that were attributable to a known clinical diagnosis.  The examiner stated that the Veteran's "reported gastrointestinal symptom of flatus is less likely than not attributable to a known clinical diagnosis."  As for rationale, he stated "the production of flatus is a natural process that is influenced mainly by diet.  The perception of flatus and 'increased' or 'decreased' is highly subjective.  As a sole gastrointestinal symptom this does not represent a disease process."  

With regard to the Veteran's assertion that he has gas that is related to his military service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and competent lay evidence may be sufficient in and of itself.  The Board, however, retains discretion to make credibility determinations and otherwise weigh the evidence of record, including the lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Veteran is competent to report that he has gas.  Even if it is accepted that he has gas, the question is whether this rises to the level of a chronic disability.  He was reported to have irritable bowel syndrome at the time of VA examination in April 2006, but that diagnosis is not supported by the more probative evidence of record. What the Board finds more probative are the comments in 2011 and 2012 from a VA physician who specifically addressed the question of whether the Veteran's reported gastrointestinal symptoms, to include flatus, were likely attributable to a known clinical diagnosis.  In February 2012, after review of the entire claims file, the physician stated that the Veteran's reported symptom of flatus was less likely as not attributable to a known clinical diagnosis.  He gave as his reasoning that the production of flatus is a natural process influenced mainly by diet.  He stated the perception of flatus is a highly subjective matter and he added that as a sole gastrointestinal symptom, it does not represent a disability and it is not representative of an undiagnosed illness.  There is no contrary medical opinion indicating that the Veteran's complaint of flatus represents a disease process of any type.  The VA physician who examined the veteran in 2011 and reviewed the file in 2012  provided specific reasons for his unfavorable opinion.  His opinion is accorded great probative weight by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  He explained his reasons for his opinion based on an accurate characterization of the evidence of record.  The probative value of the Veteran's general lay assertions is outweighed by that of the specific, reasoned opinion of the VA physician in 2011 and 2012.  That physician also added there was no documentation of gastroesophageal reflux disease or irritable bowel syndrome and he did not believe the Veteran carried a diagnosis of irritable bowel syndrome. The weight of the evidence is against the claim that the veteran has any gastrointestinal problems, including flatus, related to his active service. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(B); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for gastrointestinal problems, including flatus, to include as due to an undiagnosed illness, is denied.


	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


